PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/728,415
Filing Date: 27 Dec 2019
Appellant(s): SUGIMOTO, Terumitsu



__________________
Joshua S. Dean (Reg. 72,682)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 11/30/2020.

06/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
(I) Appellant argues that Raval et al [US 2014/0055051 Al] in view of Saes et al [US 2019/0141802 Al] does not teach or discloses “in response to determining that a duty of at least one of the pulses has been changed”. (see page 9-11).
Examiner disagrees:
In regards to the limitation of claim 1 “wherein the schedule creating section is further configured to rearrange groupings of the pulses in response to determining that a duty of at least one of the pulses has been changed.” Saes discloses the LED driver operates in duty cycle mode, the start of each sub-window may be apparent from the rising edge of the supply current, i.e. at instants t=0, t=t1, t=t2 in FIG. 6. Within the meaning of the present invention, a current pulse may e.g. be characterized by a sudden increase or decrease of the current as supplied by the LED driver. Such a sudden increase or decrease may be detected by a light engine, e.g. by means of a current measurement or a voltage measurement across a component supplied with the current. The detected increase or decrease of current may be used as a trigger indicating the start (or end) of a modulation time period (Examiner Note: in paragraph [0023] “wherein the first and second control unit are respectively configured to apply the current amplitude modulation scheme and the duty cycle modulation scheme within a modulation time window, in order to generate the desired illumination characteristic” and furthermore, in paragraph [0019-21] “the system further comprising a main control unit configured to: receive, at an input terminal, a set point representing a desired illumination characteristic of the LED assembly;  determine, based on the received set point, a current amplitude modulation scheme and a duty cycle modulation scheme”) or a sub-window (see paragraph [0105]) which means that the prior art Saes is monitoring or measuring the current or the voltage to determine that a duty of at least one of the pulses has been changed.
Saes discloses a transition from Fig. 7 to Fig 8 and Fig. 10 (see paragraph [0111]) which shows determination that the duty cycle has changed in order to provide the output as shown in paragraph [0092]. 

    PNG
    media_image2.png
    557
    835
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    548
    811
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    566
    835
    media_image4.png
    Greyscale



(II) Appellant argues that Raval et al [US 2014/0055051 Al] in view of Saes et al [US 2019/0141802 Al] does not teach or discloses "wherein the schedule creating section is further configured to rearrange groupings of the pulses in response to determining that a duty of at least one of the pulses has been changed." (see page 11-12 “Advisory Action” discussion)

(1) In regards to the limitation of claim 1 “wherein the schedule creating section is further configured to rearrange groupings of the pulses” (1) Saes discloses, “In general, such a control unit may comprise an input terminal 230.1, 260.1 for receiving command signals such as a user defined illumination set point, i.e. an input signal (e.g. provided via a user interface) representing a desired illumination characteristic of the LED assembly …… a desired illumination characteristic to be emitted by the LEDs of the LED assembly 240 can be realized as follows: In order to realize a desired illumination characteristic, e.g. a particular colour at a particular intensity, the current as provided by the SMPC 220 can be modulated, i.e. the amplitude can be adjusted and the duty cycle of the current through the different LEDs or LED groups of the LED assembly can be adjusted, by switching of the switches 280.1 to 280.6” (see paragraph [0075]) in which it would allow the user manually selecting/changing/adjusting/ readjusting/rearranging the schedule of the duty cycles. A user controlling a user interface connected to control unit (processor) would change or rearrange or readjust the schedule duty cycle at his/her will (see paragraph [0075 & 0093]).
(2) See answer above Section I of the arguments
(3) In regards to the limitation of claim 1 “in response to determining that a duty of at least one of the pulses has been changed”, Saes discloses a transition from Fig. 6 to Fig 8 and Fig. 10 (see paragraph [0111]) shows determination that the duty cycle has change in order to provide the output as shown in paragraph [0092]. Also Saes discloses, “the LED driver operates in duty cycle mode, the start of each sub-window may be apparent from the rising edge of the supply current, i.e. at instants t=0, t=t1, t=t2 in FIG. 6. Within the meaning of the present invention, a current pulse may e.g. be characterized by a sudden increase or decrease of the current as supplied by the LED driver. Such a sudden increase or decrease may be detected by a light engine, e.g. by means of a current measurement or a voltage measurement across a component supplied with the current. The detected increase or decrease of current may be used as a trigger indicating the start (or end) of a modulation time period” (Examiner Note: in paragraph [0023] “wherein the first and second control unit are respectively configured to apply the current amplitude modulation scheme and the duty cycle modulation scheme within a modulation time window, in order to generate the desired illumination characteristic” and furthermore, in paragraph [0019-21] “the system further comprising a main control unit configured to: receive, at an input terminal, a set point representing a desired illumination characteristic of the LED assembly;  determine, based on the received set point, a current amplitude modulation scheme and a duty cycle modulation scheme”) or a sub-window (see paragraph [0105]) which means that control device of the prior art of record Saes is monitoring or measuring the current or the voltage to determine that a duty of at least one of the pulses has been changed. 
 (III) Appellant argues that Raval et al [US 2014/0055051 Al] in view of Saes et al [US 2019/0141802 Al] does not teach or discloses "wherein the schedule creating section is further configured to rearrange groupings of the pulses in response to determining that a duty of at least one of the pulses has been changed." (see page 13 of Appeal Brief)
In reponse, Saes discloses a schedule creation section (Fig. 1, 260 & Paragraph [0075 & 0092 & 0179]) configured to create a schedule in which on-timing (Paragraph [0184]) and off-timing (Paragraph [0103]) of the plurality of pulses are designated such that off-timing (Paragraph [0184]) of a first pulse among the plurality of pulses (Fig. 5, Group 1-3 & Paragraph [0088]) and on-timing of a second pulse among the plurality of pulses are simultaneous with each other (Fig. 6-9 & Paragraph [0089-103]), based on the set duty and a cycle of the pulse (Abstract); 
a setting section (Fig. 2, 260 & Paragraph [0099]) configured to set, in a timer (Paragraph [0103]) for counting time (Paragraph [0102]), time from a time point where the timer finishes counting (Paragraph [0101]) the time already set to on-timing or off-timing (Paragraph [0184]) of a pulse (Paragraph [0116]) to be first turned on or off after the time point (Paragraph [0184]) in accordance with the schedule (Paragraph [0103]); and 
a pulse output section (Fig. 2, output 260 & Paragraph [0099]) configured to turn on or off the pulse (Fig. 5-9, Group1-3) in accordance with the schedule when the timer finishes counting the set time (Paragraph [0104]). wherein the schedule creating section (Fig. 1, 260 & Paragraph [0075 & 0092 & 0179]) is further configured to rearrange (Paragraph [0023 & 0131] “wherein the current amplitude modulation scheme represents an amplitude of the supply current to be provided by the LED driver as a function of time within a modulation time window and the duty cycle modulation scheme represents switching operations for the one or more switches as a function of time within the modulation time window and wherein the current amplitude modulation scheme and the duty cycle modulation scheme are configured to, when applied by the LED driver control unit and the control unit, to generate the desired illumination characteristic”) groupings of the pulses (Paragraph [0096-0097]) in response to determining (Paragraph [0105 & 0174-179]) that a duty (Paragraph [0019-23]) of at least one of the pulses (Fig. 7-10 & Paragraph [0111] & Paragraph [0092] & Fig. 18, L1 to D1) has been changed (Paragraph [0093] “The operating mode represented by the switching scheme as illustrated in FIG. 8 may e.g. be referred as a compressed current mode, since the required light engine modulations (LG-SS) are performed in a portion of the modulation time window, the current being zero outside said portion. The operating mode represented by the switching scheme as illustrated in FIG. 6 or 7 may e.g. be referred as a duty cycle modes, due to the application of a duty cycling of the LED current. It can be pointed out that the selection of the operating mode may e.g. be made depending on the desired illumination characteristic.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Raval with a schedule creation section configured to create a schedule in which on-timing and off-timing of the plurality of pulses are designated such that off-timing (Paragraph [0049])
Independent claim 8 would stand with statements for independent claim 1 above.
Separate arguments were not made for claims 2-7 and 9-11
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
Conferees:
/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844  
  
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal